DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I(a) in the reply filed on 12/6/22 is acknowledged.
Claims 7-9, 11, 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I(b), II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/22.
Drawings
The drawings were received on 9/15/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(1) as being anticipated by Sullivan et al. (US 2019/0028697).
Consider claim 1, Sullivan et al. disclose (see at least figures 4-7) a head-mounted device, comprising: 
a first device portion  that includes: 
a primary housing (12, viewing unit), 
a first optical module (60, lens assembly), 
a second optical module (62, lens assembly), 
a first coupler portion (36, magnets) that is connected to the primary housing, and 
a first adjuster portion (97, lead screw) that is operable to move the first optical module and the second optical module with respect to the primary housing (the lead screw rotates to move the lens assemblies for the users interpupillary distance); and 
a second device portion that includes: 
a secondary housing (14, mask unit), 
a face cushion (16, face shroud) that is connected to the secondary housing,
 a second coupler portion (30, magnets) that is connected to the secondary housing, and 
a second adjuster portion (99, drive servo motor) that is operable to move the first optical module and the second optical module with respect to the primary housing (the drive servo rotates the lead screw to provide the movement of the lenses to accommodate different interpupillary distances), 
wherein the first coupler portion of the first device portion is connectable to the second coupler portion of the second device portion to define a connected position in which the first device portion is connected to the second device portion and a disconnected position in which the first device portion is disconnected from the second device portion (the magnets 30/36 of the viewing unit 12 and mask unit 14, attach in a connected position and detach in a disconnected position; see fig 1 and 4), and 
wherein the second adjuster portion causes the first adjuster portion to move the first optical module and the second optical module in response to movement of the first device portion and the second device portion from the disconnected position to the connected position (Once viewing unit 12 is connected to the user's mask unit 14, microprocessor 100 reads the interpupillary distance information from mask memory 112 and stores it in main memory 102. Microprocessor 100 then uses this information to instruct IPD motor control circuit 114 to drive servo motor 99 to rotate lead screw 97 a prescribed amount. This action causes left and right lens assemblies 60, 62 to laterally displace until the distance between lenses 64, 72 equals the user's interpupillary distance, as indicated by the data stored in mask memory 112, and subsequently read by microprocessor 100) [0049-0056].
Consider claim 2, Sullivan et al. disclose (see at least figures 4-7) the head-mounted device of claim 1, wherein the second adjuster portion includes contact surfaces that engage contact surfaces of the first adjuster portion to cause the first adjuster portion to move the first optical module and the second optical module in response to movement of the first device portion and the second device portion from the disconnected position to the connected position (The user aligns bosses 26, 28 of his or her mask unit 14 with recesses 32, 34 and then inserts the bosses into the recesses until boss magnets 30 “find” recess magnets 36 and the attraction force pulls viewing unit 12 firmly into engagement with mask unit 14. At this point, boss electrical connector 50 makes electrical connection with recess electrical connector 52. This connection effectively allows data located in mask memory 112 to be read by microprocessor 100, located either on viewing unit 12 or a nearby server. Once viewing unit 12 is connected to the user's mask unit 14, microprocessor 100 reads the interpupillary distance information from mask memory 112 and stores it in main memory 102. Microprocessor 100 then uses this information to instruct IPD motor control circuit 114 to drive servo motor 99 to rotate lead screw 97 a prescribed amount). [0053-0054].
Consider claim 3, Sullivan et al. disclose (see at least figures 4-7) the head-mounted device of claim 2, wherein the contact surfaces of the second adjuster portion are located laterally outward relative to the first optical module and the second optical module (see figures 4-5, the magnets are located laterally outward from the lens assemblies) [0029-0030, 0053].
Consider claim 4, Sullivan et al. disclose (see at least figures 4-7) the head-mounted device of claim 2, wherein the contact surfaces of the second adjuster portion are located laterally inward relative to the first optical module and the second optical module (the drive servo motor is located laterally inward from the lens assemblies; see figures 4-5) [00490056].
Consider claim 6, Sullivan et al. disclose (see at least figures 4-7) the head-mounted device of claim 1, wherein the second adjuster portion includes annular contact surfaces that engage the first optical module and the second optical module to cause the first adjuster portion to move the first optical module and the second optical module in response to movement of the first device portion and the second device portion from the disconnected position to the connected position (the drive servo motor includes an outer surface that attaches to the optical modules via lead screw which causes the lenses to move when unit 14 attaches to unit 12) [0049-0056].
Consider claim 10, Sullivan et al. disclose (see at least figures 4-7) the head-mounted device of claim 1, wherein the second adjuster portion includes stop surfaces that allow the first optical module and the second optical module to move to an adjusted position in response to movement of the first device portion and the second device portion from the disconnected position to the connected position (The drive servo motor includes an outer surface that attaches to the optical modules via lead screw which causes the lenses to move when unit 14 attaches to unit 12.  The part of the motor which mates to the screw threads is considered to be the stop surfaces as it is the connection/movement of the surfaces which imparts the rotational force of the motor to the screw.) [0049-0056].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2019/0028697) in view of Zhang (US 2016/0320612).
Consider claim 12, Sullivan et al. disclose (see at least figures 4-7) the head-mounted device of claim 1, wherein the first optical module and the second optical module are connected to the primary housing (see figures 4-7, the lenses are connected to the viewing unit).  However, Sullivan does not explicitly disclose that the lenses are connected by an elastic support structure. Sullivan and Zhang are related as head mounted displays.  Zhang discloses a configuration where lenses are connected to the housing via an elastic support structure (rear housing 12 which includes the lenses snap fits to form the housing.  Snap fit implies elasticity of the element; figs 1-5) [0062].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sullivan, to include the elastic support as taught by Zhang, in order to provide an easy to assemble device that does not require additional tools for attachment.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thurber (US 2015/0253574) discloses a modular and convertible virtual reality headset with a face cushion and detachable elements.
Min (US 2021/0373602) discloses a foldable virtual reality device.  The device includes positional eyepieces which can be actively adjusted for user comfort and viewing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872